Title: To James Madison from James Madison, Sr., 30 January 1788
From: Madison, James, Sr.
To: Madison, James


Jany. 30. 1788.
[…]
I have defered writing to you till I saw our Delegates after their return from the Assembly, that I might more fully inform you of their sentiments of the proposed constitution. I have only seen Majr. Burnley at Court on Monday last, but did not hear him say any thing about it; He disapproves of it, but says very little about it, probably, as he does not intend to offer his service for the convention, he may hurt his interest in the election for Delegates to the Assembly, for which he intends to offer, if he opposes the adoption of the new Constitution too warmly. Col. Barbour I have not seen, he was not at Court; probably was preparing for his Mothers funeral, who was to be intered the day after. He is much opposed to it, and is a candidate for the Convention. I believe there were but few that disapproved of it at first, in this County: but several being at Richmond with their Tobo. at the time the Assembly was sitting, & hearing the many objections made to it, altered their opinions, & have influ[en]ced some others who are no better acquainted with the necessity of adopting it than they themselves: And the pieces published against it, have had their intended effect with some others.
The Baptists are now generally opposed to it, as it is said; Col. Barbour has been down on Pamunky amongst them, & on his return, I hear, publickly declared himself a candidate, I suppose, on the encouragement he met with from the Antifederalists. I do not know at present any other Candidates but yourself & Mr. Gordon, who is a warm friend to the Constitution, & I believe no others that are for it will offer. I think you had better come in as early in March as you can: many of your friends wish it; there are some who suspends their opinion till they see you, & wish for an explanation, others wish you not to come, & will endeavor to shut you out of the Convention, the better to carry their point. Mr. R H. L.s Letter to the G——r. is much approved of by some, & as much ridiculed by others: and so is the reasoning & representation of the minority of the Pennsylvania Convention.
The inclosed was brot. from Kentuckey by Mr. Thos. Jones; I guess it is from Mr. Wallace.
The specimen you sent me from Mr. House of his method of reducing the gross Hundred, I have been acquainted with long since; before either you or he had existence; but the Acct. of Sales he sent did not agree with the rule, which I suppose was from some mistake in the calculations; I believe I gave you his Acct. to have it corrected; He also omitted to enter one of the Hhds. I should be glad of a seperate Acct. of my 30. Hhds Tobo. & of Frankey’s 2 markt FM. if he can render it: And of some money for it, if you have not made use of it all, for the prospect of my getting any for the Bonds you left with me is not very promising at present.
I shall be glad to receive a letter from you as soon as you receive this, & to know when we may expect you & how you expect to get from Fredg home, if you come there in the Stage. Corn is very scarce among us, & of course very dear; and the hard weather we have had for 5 or 6 weeks past, I am apprehensive will make it very difficult for many persons to shift till the summer grain is ripe.
Our family are as well as usual; Your bror. Am.s Wife is very unwell, & has been for a month at least past. Dr Gilmer left her Yesterday to go to Mrs. McDonald at Mr. Isaac Hite’s her Fathers; he had stayed with your sister, 5 or 6 days constantly; She is better, but not recovered. Your Sister Nelly was well a few days ago; as our family & friends are as usual. I am Your Afft. Father
James Madison
P.S. When Majr. James Coleman was here in Orange two Years ago, I gave him Continental Loan Office Certificates for 1500 Dollars, granted in N. Carolina to Col. George Baylor, & dated the 17 of May 1778, to get liquidated; he is now here & has brought them back, & says, that upon application for a settlement, he is referred to Congress, where there is a person appointed to settle them: I wish you to enquire into it, and inform me what step will be proper for me to take: I purpose to send them by you if they are to be settled at the Northward.
